Consent of Independent Registered Public Accounting Firm We have issued our report dated June 28, 2013, with respect to the financial statements and supplemental schedule included in the Annual Report of General Communication, Inc. 401(k) Plan on Form 11-K for the year ended December31,2012.We hereby consent to the incorporation by reference of said reports in the Registration Statement of General Communication, Inc. on Forms S-8 (File No. 3360728, effective April 5, 1993, File No.333-08760 effective September27,1995, File No. 333-66877 effective November6,1998, File No.333-45054 effective September1,2000, File No.333-106453 effective June25,2003, File No.333-152857, effective August7,2008, File No.333-165878 effective April2,2010 and File No. 333-188434 effective May 8, 2013). /s/ GRANT THORNTON LLP Portland, Oregon June 28, 2013
